         Case 1:19-cr-00125-ABJ Document 69 Filed 07/18/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

               v.                                      Case No. 1:19-cr-0125 (ABJ)

GREGORY B. CRAIG,

                    Defendant.


    DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE
        EVIDENCE RELATED TO MINISTRY OF JUSTICE PAYMENTS

       The Skadden engagement cost $4.6 million, but only $4.15 million was covered by the

funding provided at the outset by Victor Pinchuk. In this case, where the issue is whether Mr.

Craig knowingly lied to the Department of Justice, or violated a legal duty to disclose certain

facts, the government inserted allegations into its speaking indictment, and now seeks permission

to submit evidence at trial (over thirty-five exhibits on its preliminary exhibit list disclosed

earlier this week) about the Ukrainian budgeting process by which the Ministry of Justice

procured additional funds, after Mr. Pinchuk declined to provide Skadden with an additional

retainer (the “Ukraine Procurement Evidence”).

       The government does not allege, nor could it, that Mr. Craig or Skadden violated any law

in providing documentation that the Ministry’s representatives stated was necessary to comply

with Ukrainian procurement laws. Yet it suggests that the drawn-out saga surrounding that

procurement process is “highly probative” of Mr. Craig’s “motive and intent” in making

“statements to the FARA Unit in 2013,” going so far as to call the procurement evidence “central

to the government’s burden.” Gov’t Opp. To Def.’s Mot. In Limine To Exclude Evidence

Related To Payments to Skadden, ECF No. 57 (July 11, 2019) (“Opp.”) 1, 2. The proffered
         Case 1:19-cr-00125-ABJ Document 69 Filed 07/18/19 Page 2 of 11



evidence has nothing to do with the government’s burden. The government’s arguments to admit

the Ukraine Procurement Evidence fail because it cannot avoid its obligations under Rules 401,

403 and 404 by simply including allegations in the indictment; the evidence has no probative

value; and at minimum, any probative value is substantially outweighed by dangers of confusion,

undue prejudice, and wasteful delay.

                                          ARGUMENT

I.     The government cannot avoid Rules 401, 403 and 404.

       The government first offers two arguments in an effort to side-step the question whether

the Ukraine Procurement Evidence is admissible under Rules 401, 403 and 404. The relevancy

rules cannot be set aside in the way the government suggests.

       First, the government contends that because Mr. Craig did not move to strike paragraphs

26-27 from the indictment as surplusage, the evidence is admissible as “intrinsic” evidence. Opp.

7. But the mere presence of an allegation in the Indictment does not determine whether related

evidence is admissible under Rules 401-404. Compare, e.g., United States v. Watt, 911 F. Supp.

538, 554 (D.D.C. 1995) (requiring that surplusage in an indictment be stricken only if it is

“inflammatory and prejudicial”), with Fed. R. Evid. 403 (providing the evidence should be

excluded whenever “its probative value is substantially outweighed by a danger of . . . unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence”).

       Second, the government suggests that if evidence is “intrinsic to the charges” in the

indictment, the court “should admit the evidence” – without even addressing the question

whether its probative value is substantially outweighed by competing concerns under Rule 403.

But even setting aside the “speaking” nature of the indictment here, see Tr. Mot. Hrg. (July 10,


                                                 2
          Case 1:19-cr-00125-ABJ Document 69 Filed 07/18/19 Page 3 of 11



2019) at 5:67, there is no exception rendering Rule 403 inapplicable to matters that are

referenced in an indictment, and the government’s cited cases are not to the contrary. Indeed, in

United States v. Bowie, 232 F.3d 923 (D.C. Cir. 2000), the court essentially rejected the

distinction, urged by the government in that case, that allegedly “intrinsic” or “inextricably

intertwined” evidence is not subject to the strictures of Rule 404(b). The Bowie court explained

that posing the question of admissibility as whether evidence of other acts is “inextricably

intertwined” with charged conduct “not only bypasses Rule 404(b) and its attendant notice

requirement, but also carries the implicit finding that the evidence is admissible for all purposes

notwithstanding its bearing on character.” Id. at 928.

        The government cites United States v. Khanu, quoting that opinion as saying that

evidence “closely related to the charged conduct and its goals” is admissible. 664 F. Supp. 2d 80,

83 (D.D.C. 2009). See Opp. 8. But the Khanu court never said that. What it actually said is that

“where the crime charged is conspiracy, evidence closely related to the conspiracy alleged in the

indictment is admissible as intrinsic evidence.” 664 F. Supp. 2d at 83. And what the court held

was that the evidence at issue was not “intrinsic.” Id. at 84-85. Khanu was a tax evasion

conspiracy case against a nightclub owner, and the government sought to avoid the limitations of

Rule 404(b) by arguing that evidence that he paid contractors and employees in cash, and failed

to pay D.C. taxes, was “intrinsic” to the charged offenses. The government suggested that the

fact that the defendant “had a large source of cash at his disposal” was “integral to its theory of

the case,” and that his failure to pay D.C. taxes “is relevant to prove his intent to willfully file

false tax returns.” Id. Even though the evidence was closely related to the charged tax evasion,

which was alleged to have been accomplished through cash transfers, the court held the evidence

was “not intrinsic to the crime charged,” and reserved ruling on the admissibility of the evidence


                                                   3
           Case 1:19-cr-00125-ABJ Document 69 Filed 07/18/19 Page 4 of 11



under Rule 404(b) until trial. Id. at 84. Unlike Khanu, this is not a conspiracy case. Moreover,

the procurement evidence, as discussed below, has nothing to do with the charges that Mr. Craig

lied to or willfully omitted material information from the FARA Unit. As in Khanu, if the

government wishes to use the Ukraine Procurement Evidence at trial, it must show that the

evidence has probative value for a relevant, non-character or propensity purpose, and that its

probative value is not substantially outweighed by dangers of confusion, delay and waste of time.

II.    The MOJ Procurement Evidence Has No Probative Value To The Charges; At
       Minimum, Any Probative Value Is Outweighed By Confusion, Delay, and Waste of
       Time.

       In 2012-13, Ukraine had been independent of the Soviet Union for only two decades, and

as a former Soviet republic, it had procedures for procuring funding for government agencies’

activities that were convoluted and obscure from the perspective of a U.S. law firm seeking to be

paid for its work. The government offers three theories for why the Ukraine Procurement

Evidence is “highly probative” of Mr. Craig’s “motive and intent” in making “statements to the

FARA Unit in 2013.” Opp. 7-11. None withstands scrutiny. And even if the evidence has some

minimal probative value, it is substantially outweighed by dangers of confusion, delay, and waste

of time.

       First, the government argues that the Ukraine Procurement Evidence shows that Mr.

Craig “creat[ed] a false invoice,” which, the government suggests, is probative of Mr. Craig’s

“willingness to act in a way that would enhance the value of the Report.” Opp. 9. Mr. Craig did

not create any “false invoice,” and the government’s suggestion that he did proves exactly why

the jury should not be burdened with a trial-within-the-trial over the government’s allegations

about Ukrainian procurement practices. This is particularly so because the government concedes




                                                 4
          Case 1:19-cr-00125-ABJ Document 69 Filed 07/18/19 Page 5 of 11



that it “has not alleged or suggested . . . that Defendant’s coordination with Manafort resulted in

a violation of Ukrainian public tender laws.” Opp. 11.

         As discussed in Mr. Craig’s motion in limine, after it became clear to Mr. Craig and Mr.

Sloan in late July 2012 that the Pinchuk retainer would be exhausted before the Tymoshenko

Report was completed, and after Mr. Pinchuk declined to advance an additional retainer, Mr.

Manafort laid out in a series of detailed emails what the Ministry of Justice would need from

Skadden to allocate funds in compliance with Ukrainian law. See Def.’s Mot. In Limine To

Exclude Evidence Related To Payments To Skadden, ECF No. 47 (June 24, 2019) (“Mot.”), 3-4.

One of those required documents was a letter memorializing that the firm had underestimated the

project’s cost at the outset, and that there would be a shortfall. See ECF No. 47-6; ECF No. 57-

17.1 Mr. Craig’s letter used the term “invoice,” but the letter he prepared to comply with Mr.

Manafort’s instructions was obviously not an “invoice” in any literal sense – it was simply a

letter stating that there would be a shortfall, which if conceived of as spread out over the course

of the project was estimated at that time to be approximately $250,000 per month. See ECF No.

57-17.

         That is why the government’s concession that there was no “violation of Ukrainian public

tender laws” defeats its Rule 403 argument. Its concession that there was no violation of

Ukrainian law must necessarily include a concession that there was no “false invoice.” If Mr.

Craig is accused at trial of participating in some kind of fraud on the government of Ukraine –

the obvious subtext of the allegation that he created a “false invoice” – he must be permitted to




1
 The evidence the government points to that in August 2012 Skadden had not yet run out of
money is beside the point. By late July it had become clear to Mr. Craig that the Pinchuk retainer
would be exhausted before the report was completed.

                                                 5
         Case 1:19-cr-00125-ABJ Document 69 Filed 07/18/19 Page 6 of 11



defend against any such implication. He should not be required to do so when the government is

not suggesting that there was a violation of any law.2

       Moreover, this is not a matter of putting “a handful of additional emails” into evidence as

the government dismissively suggests, Opp. 10. As noted above, the government has designated

at least thirty-five exhibits related to the process for procuring Ukrainian government funds. And

defending against this issue will require the introduction of additional voluminous documentary

and testimonial evidence. Mr. Craig has conditionally designated several dozen additional

exhibits in the event the government’s Ukraine Procurement Evidence is ruled admissible. That

is because explaining to the jury why there was nothing untoward about the documentation

generated in connection with the Ministry’s procurement process would require walking the jury

through the extensive back-and-forth among Mr. Craig, Cliff Sloan, and Mr. Van Der Zwaan, on

behalf of Skadden, and Mr. Manafort, A.Y. Sedov, Vladyslav Gurtenko, and Serhiy Lyovochkin,

on behalf of Ukraine. Each time Ukrainian officials came back to Skadden with additional

requests for documentation, Mr. Craig and Mr. Van Der Zwaan took pains to understand the

requests, and to ensure that the supplemental contracts and related materials accurately reflected

the scope of Skadden’s work and the terms of the engagement. See, e.g., Ex. 1 (February 4, 2013

letter from Mr. Craig to A.Y. Sedov noting, “You have asked for this information in connection

with the Ministry’s desire to reach a new and additional agreement with the Firm – consistent

with Ukraine’s procurement requirements – that will cover the increase in the cost of services

and expenses associated with the Firms’ work as special counsel to the Ministry on the rule of

2
  The government also ignores the inherent unfairness arising from the fact that Alexander Van
Der Zwaan, the person who actually managed the procurement process for Skadden, including
traveling to Kyiv to meet with government officials, resides outside the United States and cannot
return given his status as a convicted felon. Mr. Van Der Zwaan had most of the contact with
Skadden’s Ukrainian client representatives concerning the details of the second contract and the
accompanying procurement process. He will not be a witness at trial.
                                                 6
         Case 1:19-cr-00125-ABJ Document 69 Filed 07/18/19 Page 7 of 11



law.”); Ex. 2 (February 28, 2013 email from Mr. Craig to Vladyslav Gurtenko noting “We want

to make it clear to everyone that the work that we did on the report was completed in 2012, and

that this contract is for payment for that report in 2013.”); Ex. 3 (March 25, 2013 email from Mr.

Craig to Mr. Manafort noting, “You should know – and Ukraine should also know – that we are

taking pains NOT to double charge for time and expenses that others have already paid for.

Accordingly, I anticipate that, once Ukraine pays our invoice, we will be making reimbursement

to those who contributed to our fees and expenses in the past.”).

       Second, the government argues that the Ukraine Procurement Evidence “provides an

example of [Mr. Craig] agreeing to a request from Manafort to carry out Ukraine’s request.”

Opp. 9. Mr. Craig certainly did rely on representations from Mr. Manafort about what the

Ministry of Justice required to comply with Ukrainian law. See, e.g., ECF No. 47-8 at 2 (August

15, 2012 email memorandum from Mr. Manafort regarding Ukraine’s “Law On State

Purchases”). But that proves nothing, because it was Mr. Manafort’s office that had the direct

contacts with the Ukrainian government personnel who understood what Ukrainian law required

and who were responsible for making the formal budgetary requests. Even the language the

government uses betrays the lack of probative value for this evidence: the entire scenario reflects

requests by Mr. Craig to Mr. Manafort to help Skadden obtain additional funding, not the other

way around. It was Skadden that was running out of money, and it was Mr. Craig, along with

Mr. Van Der Zwaan, who requested that Mr. Manafort determine what documentation the

Ministry required for its budgetary purposes.

       It is telling that the government relies in its Opposition on exactly the same logic that it

used in its failed effort to seek admission of evidence related to Skadden’s hiring of Mr.

Manafort’s “relative.” For both, the government points to actions by Mr. Craig that it concedes


                                                 7
           Case 1:19-cr-00125-ABJ Document 69 Filed 07/18/19 Page 8 of 11



were not improper or illegal, and yet it suggests that those actions show that Mr. Craig had a

“motive and intent” to deceive the FARA Unit. And for both categories of “other acts” evidence,

the mere fact that Mr. Manafort was a representative of a client proves the point. The Ukraine

Procurement Evidence is no more probative of a relevant motive by Mr. Craig than the hiring

evidence. To the extent the Ukraine Procurement Evidence relates to “a request from Manafort,”

it has no probative value.

       Third, the government argues that the Ukraine Procurement Evidence tends to prove that

Mr. Craig’s “motive” for allegedly lying to the FARA Unit, or violating a legal duty to disclose

certain facts, was to avoid disclosure of the amount of its fees and the identity of the third-party

payor. The government’s theory is that Mr. Craig so fervently wanted to conceal Mr. Pinchuk’s

identity and the total cost of the project that he was willing to lie to the federal government to do

so. See Opp. 1 (contending that “the challenged evidence shows Defendant’s coordination with

Manafort and Ukraine to hide from the public the true facts as to who was really funding the

Report and how much was being paid”). But the Rules of Professional Conduct required

Skadden to maintain the confidentiality of client fee matters unless the client expressly

authorized such disclosure or disclosure were required by law. See D.C. R. Prof’l Conduct

1.6(e). And the evidence is overwhelming that in order to defend the integrity and credibility of

Skadden and the team against allegations in a Kyiv publication of “conflicts of interest, or worse

things” (see ECF No. 57-7), Mr. Craig and his colleagues wanted to disclose the information –

and they tried to obtain authorization from the Ministry and Mr. Pinchuk to do so, without

success.

       The government does not even suggest that Mr. Craig could have disclosed the

information without such client authority. Mr. Craig, in consultation with his partner Cliff Sloan,


                                                  8
         Case 1:19-cr-00125-ABJ Document 69 Filed 07/18/19 Page 9 of 11



tried to persuade the Ministry to authorize disclosure, and Mr. Craig also went directly to Mr.

Pinchuk’s representative, Doug Schoen, in an effort to obtain Mr. Pinchuk’s cooperation in

urging the Ministry to authorize Skadden to disclose his name. See, e.g., ECF 57-7 (email from

Mr. Craig to Mr. Sloan, explaining that he had “already told Manafort” that the Ministry needed

to authorize disclosure of Pinchuk’s identity, “whether voluntarily or non voluntarily”).

       To be sure, Yulia Tymoshenko and her lawyers may have wanted to know who was

funding Skadden’s report in order to advance their political and public relations agenda. See,

e.g., ECF 57-2 at 2 (May 26, 2012 email from Ms. Tymoshenko’s lawyer, Sergiy Vlasenko). Ms.

Tymoshenko’s lawyer at one point threatened to withhold further “cooperation” with the

Skadden team if Skadden did not disclose who was funding the project. ECF No. 57-5 (June 22,

2012 email from Mr. Vlasenko). But that has nothing to do with FARA, or the FARA Unit’s

inquiry. Skadden expressly disclosed to the FARA Unit that a portion of its fees had been paid

by a third party, and Mr. Craig explained that if the FARA Unit were to ultimately determine that

registration was required, that third party payor’s identity and the amount of the payments would

be disclosed in its registration statement. See ECF No. 20-6 at 2-3 (June 3, 2013 letter to the

FARA Unit: “We do not believe that we engaged in conduct requiring us to register under FARA

and, respectfully, we therefore do not believe that you are entitled to such information. If you

conclude that we are required to register, or if, for some reason, you believe that such

information is material to your inquiry, please let us know so that we may consider and

understand your request in the context of your analysis of this issue.”). Skadden disclosed in the

report itself, as well as to the FARA Unit, that it had been engaged by the government of

Ukraine. And Skadden further disclosed, in its February 6, 2013 response to the FARA Unit’s

first letter, that Skadden was having “discussions with the Government of Ukraine about the


                                                 9
        Case 1:19-cr-00125-ABJ Document 69 Filed 07/18/19 Page 10 of 11



possibility of Skadden receiving additional compensation from the Government for the Firm’s

work.” ECF No. 20-04 at 4. There is no reason for the trial to detour into side issues about Mr.

Craig’s obligations of confidentiality with respect to Mr. Pinchuk’s identity or the convoluted

nature of the Ukrainian procurement process that resulted in additional payments being made to

Skadden for completion of its report.

                                        CONCLUSION

       For these reasons and those previously stated, the Court should exclude the Ukraine

Procurement Evidence, whether in the government’s case in chief or otherwise.

Dated: July 18, 2019                              Respectfully submitted,


                                                  /s/ William W. Taylor, III
                                                  William W. Taylor, III (D.C. Bar No. 84194)
                                                  Paula M. Junghans (D.C. Bar No. 474419)
                                                  Ezra B. Marcus (D.C. Bar No. 252685)
                                                  ZUCKERMAN SPAEDER LLP
                                                  1800 M Street N.W. Suite 1000
                                                  Washington, D.C. 20036
                                                  Tel: (202) 778-1800
                                                  Fax: (202) 822-8106
                                                  Email: wtaylor@zuckerman.com
                                                  Email: pjunghans@zuckerman.com
                                                  Email: emarcus@zuckerman.com

                                                  William J. Murphy (D.C. Bar No. 350371)
                                                  Adam B. Abelson (D.C. Bar No. 1011291)
                                                  ZUCKERMAN SPAEDER LLP
                                                  100 East Pratt Street, Suite 2440
                                                  Baltimore, MD 21202
                                                  Tel: (410) 332-0444
                                                  Fax: (410) 659-0436
                                                  Email: wmurphy@zuckerman.com
                                                  Email: aabelson@zuckerman.com

                                                  Attorneys for Defendant Gregory B. Craig




                                                10
    Case 1:19-cr-00125-ABJ Document 69 Filed 07/18/19 Page 11 of 11



                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 18, 2019, the foregoing was served on counsel

of record via the Court’s CM/ECF service.


                                                    /s/ Adam B. Abelson
                                                 Adam B. Abelson




                                            11
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 1 of 32




          Exhibit 1
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 2 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 3 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 4 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 5 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 6 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 7 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 8 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 9 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 10 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 11 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 12 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 13 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 14 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 15 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 16 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 17 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 18 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 19 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 20 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 21 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 22 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 23 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 24 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 25 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 26 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 27 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 28 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 29 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 30 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 31 of 32
Case 1:19-cr-00125-ABJ Document 69-1 Filed 07/18/19 Page 32 of 32
Case 1:19-cr-00125-ABJ Document 69-2 Filed 07/18/19 Page 1 of 10




          Exhibit 2
Case 1:19-cr-00125-ABJ Document 69-2 Filed 07/18/19 Page 2 of 10
Case 1:19-cr-00125-ABJ Document 69-2 Filed 07/18/19 Page 3 of 10
Case 1:19-cr-00125-ABJ Document 69-2 Filed 07/18/19 Page 4 of 10
Case 1:19-cr-00125-ABJ Document 69-2 Filed 07/18/19 Page 5 of 10
Case 1:19-cr-00125-ABJ Document 69-2 Filed 07/18/19 Page 6 of 10
Case 1:19-cr-00125-ABJ Document 69-2 Filed 07/18/19 Page 7 of 10
Case 1:19-cr-00125-ABJ Document 69-2 Filed 07/18/19 Page 8 of 10
Case 1:19-cr-00125-ABJ Document 69-2 Filed 07/18/19 Page 9 of 10
Case 1:19-cr-00125-ABJ Document 69-2 Filed 07/18/19 Page 10 of 10
Case 1:19-cr-00125-ABJ Document 69-3 Filed 07/18/19 Page 1 of 2




         Exhibit 3
Case 1:19-cr-00125-ABJ Document 69-3 Filed 07/18/19 Page 2 of 2
